Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 9, 2017

                                      No. 04-17-00425-CV

             IN THE INTEREST OF F.L.H., III ET AL., MINOR CHILDREN,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA01447
                        Honorable Stephani A. Walsh, Judge Presiding


                                         ORDER
        On July 31, 2017, Appellant’s attorney filed a motion requesting this court clarify the due
date for appellant’s brief. The reporter’s record was filed on July 14, 2017, and the supplemental
clerk’s record was filed on July 28, 2017. Included in the supplemental clerk’s record was a
copy of the trial court’s order of termination signed on July 25, 2017. Rule 38.6(a) of the Texas
Rules of Appellate Procedure provides that “an appellant must file a brief within . . . 20 days in
an accelerated appeal—after the later of: (1) the date the clerk’s record is filed; or the date the
reporter’s record is filed.” TEX. R. APP. P. 38.6(a). Accordingly, any appellant brief filed with
this court is due no later than August 14, 2017.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.

                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk